UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1843



IRENE VANCE, widow of Jessie Vance,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; CEDAR
COAL CORPORATION,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-712-BLA)


Submitted:   February 24, 2010               Decided:   March 9, 2010


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irene Vance, Petitioner Pro Se.      Steven D. Breeskin, Deputy
Commissioner, Rita Ann Roppolo, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C.; David L. Yaussy, ROBINSON & MCELWEE,
PLLC, Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Irene     Vance     seeks     review     of    the    Benefits        Review

Board’s    decision         and    order    affirming    the     administrative            law

judge’s    denial      of    black    lung    benefits       pursuant    to     30    U.S.C.

§§ 901-945 (2006).           Our review of the record discloses that the

Board’s    decision         is    based     upon   substantial      evidence         and    is

without reversible error.                 Accordingly, we deny the petition for

review for the reasons stated by the Board.                      Vance v. Director,

Office     of    Workers’         Comp.     Programs,    No.    08-712-BLA           (B.R.B.

June 23,    2009).          We    dispense    with    oral    argument     because         the

facts    and    legal     contentions        are   adequately       presented        in    the

materials       before      the    court     and   argument     would     not    aid       the

decisional process.

                                                                        PETITION DENIED




                                              2